        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 1 of 33




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                ENTERED
                                                                                                 02/18/2020
IN RE:                                            §
HL BUILDERS, LLC; aka CD HOMES,                   §        CASE NO: 19-32825
LLC                                               §
       Target Debtor                              §
                                                           CHAPTER 11

                                  MEMORANDUM OPINION

       Well-advised creditors have reason to be circumspect in filing an involuntary petition. In

order to successfully force a debtor into bankruptcy, a petitioning creditor, inter alia, must

establish that its particular claim is not contingent as to liability or the subject of a bona fide

dispute as to liability or amount, that its unsecured claims aggregate at least $16,750, and must

demonstrate that the target debtor is generally not paying its debts as they become due, unless

they are the subject of a bona fide dispute as to liability or amount. If unsuccessful, a petitioning

creditor may find itself at the receiving end of an adverse award of attorney’s fees, costs, and

damages.

       On May 20, 2019, HOUTEX Builders, LLC (“Houtex”), 2203 Looscan Lane, LLC

(“Looscan Lane”), and 415 Shadywood, LLC (“Shadywood”), (collectively, “Petitioning

Creditors”) filed an involuntary petition against HL Builders, LLC, formally known as CD

Homes, LLC (“Target Debtor”). The involuntary petition was subsequently amended on July

11, 2019 and is currently the live pleading before the Court (“Amended Involuntary Petition”).

This Court conducted a trial over three days commencing July 16, 2019 and concluding on

August 21, 2019. For the reasons stated herein, the Court finds that Petitioning Creditors did not

have standing to file the Amended Involuntary Petition. Although Petitioning Creditors’ claims

meet the statutorily required $16,750 in amount, Houtex’s claim with respect to 5325 Lynbrook,


                                            Page 1 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 2 of 33




Houston, Texas 77056 is contingent as to liability. Nevertheless, each of Petitioning Creditors’

claims are the subject of a bona fide dispute as to liability and amount of the claims.

Additionally, Petitioning Creditors failed to demonstrate that Target Debtor is generally not

paying its debts as they become due. Therefore, an order for relief will not be entered on the

Amended Involuntary Petition, and the case is dismissed. Reasonable and necessary attorney’s

fees and costs will be awarded to Target Debtor and its counsel in an amount to be determined by

this Court. A request for an award of damages and punitive damages is denied. Additionally,

Petitioning Creditors’ Emergency Motion for Joint Administration of Cases and Emergency

Motion to Appoint a Chapter 11 Trustee are denied as moot.

                                          I.       FINDINGS OF FACT

        This Court makes the following findings of fact and conclusions of law pursuant to Fed.

R. Civ. P. 52, which incorporates Fed. R. Bankr. P. 7052 and 9014. To the extent that any

finding of fact constitutes a conclusion of law, it is adopted as such. To the extent that any

conclusion of law constitutes a finding of fact, it is adopted as such. This Court made certain

oral findings and conclusions on the record. This memorandum opinion supplements those

findings and conclusions. If there is an inconsistency, this memorandum opinion controls.

        A. Background History

        Target Debtor is a home construction company controlled, at least in part, by Robert

Parker (“Parker”).1 Each of the Petitioning Creditors are special purpose entities owned by

Charles Foster (“Foster”) set up to build one or more custom homes with Target Debtor (each a



1
  8/15/2019 Hr. 31: 12–15 (While Parker self-identified himself at trial as a “consultant” to HL Builders and his
wife, Anna Williams, as the owner of HL Builders, it is clear to this Court that he has intimate and detailed
knowledge of HL Builders. Parker represented to this Court at trial that he was the only person that interacted
directly with Foster on behalf of Petitioning Creditors and himself on behalf of Target Debtor.).

                                                 Page 2 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 3 of 33




“Project”).2 Parker and Foster began their business relationship in 2006.3 During 2013 and

2014, Petitioning Creditors entered into a set of contracts with Target Debtor.4 These contracts

were in connection with four Projects:

           i.    415 Shadywood, Houston, Texas 77057 (“415 Shadywood”) owned by 415
                 Shadywood, LLC;
          ii.    2203 Looscan Lane, Houston, Texas 77019 (“2203 Looscan Lane”) owned
                 by 2203 Looscan Lane, LLC;
         iii.    5325 Lynbrook, Houston, Texas 77056 (“5325 Lynbrook”) owned by
                 Houtex, LLC; and
         iv.     3 Thornblade Circle, Spring, Texas 77389 (“3 Thornblade”) owned by
                 Houtex, LLC.

         Each of the contracts between Petitioning Creditors and Target Debtor include an

investor agreement (“Investor Agreement”).5        The Investor Agreements set forth how the

Projects are to be financed and provide that there will be a construction loan and an equity loan

in connection with each Project.6 The equity loan is to be provided by the Petitioning Creditor to

fund the initial acquisition and equity for the Project. 7 The construction loan is also to be

provided by the Petitioning Creditor to cover the development and construction of the Project,

and is personally guaranteed by Foster. Specifically, the Investor Agreements provide that the

principal amounts of the equity loans of each Project are as follows:

         i.       October 24, 2014 in the amount of $405,000 for 415 Shadywood;8
         ii.      August 29, 2014 in the amount of $638,625 for 2203 Looscan;9
         iii.     May 16, 2016 in the amount of $339,000 for 5325 Lynbrook;10 and
         iv.      July 2, 2014 in the amount of $459,750 for 3 Thornblade.11


2
  See Petitioning Creditors’ Exs. 1–4.
3
  8/15/2019 Hr. 31: 21–23.
4
  Petitioning Creditors’ Exs. 1–4.
5
  Id.
6
  Id.
7
  See id.
8
  Petitioning Creditors’ Ex. 2.
9
  Petitioning Creditors’ Ex. 1.
10
   Petitioning Creditors’ Ex. 4.
11
   Petitioning Creditors’ Ex. 3.

                                            Page 3 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 4 of 33




Section 6 of the Investor Agreements provides that any payments in excess of the construction

and equity loan for each Project are to be made by the Target Debtor.12

         Furthermore, after a Project is constructed and completed, the Project is sold, the Investor

Agreements establish how the net proceeds of the sale of each Project are to be distributed at

closing.13      Section 8 of the Investor Agreements provide that the net proceeds are to be

distributed in the following order:

         i.       Net Proceeds will be used to repay the outstanding balance of the Loan.
         ii.      Net Proceeds will be used to repay Investor’s equity of [a specified
                  amount for each Project].
         iii.     Net Proceeds will be used to pay Investor $50,000.
         iv.      Net Proceeds will be used to pay 15% per annum interest on the Equity
                  Loan.
         v.       Net Proceeds will be used to pay [Target Debtor] any amount it was
                  required to provide under paragraph 6 of the Agreement.
         vi.      Net Proceeds will be used to pay [Target Debtor] $50,000. All remaining
                  Net Proceeds will be split equally between Investor and CD.
         vii.     If Net Proceeds are less than the amount required to make the first through
                  the sixth payments listed above, then [Target Debtor] is to provide at
                  closing the funds necessary to make up for the shortfall.

Accordingly, under section 8 of the Investor Agreements, the required payments by Target

Debtor include the amounts required under section 6 of the Investor Agreements (i.e., any funds

over the construction Loan and the equity Loan) plus a $50,000 payment to the Petitioning

Creditors upon the sale of a Project.14

         As of the filing date of the Amended Involuntary Petition, 415 Shadywood, 2203

Looscan, and 3 Thornblade were sold.15 5325 Lynbrook is the only remaining asset held by




12
   Petitioning Creditors’ Exs. 1–4.
13
   Id.
14
   Id.
15
   8/20/2019 Hr. 44: 5–12.

                                             Page 4 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 5 of 33




Houtex.16 It is stipulated by both parties that at the closing of each Project, Target Debtor did not

make a $50,000 payment.17

        B. Filings

        On May 20, 2019, Petitioning Creditors filed an involuntary petition (“Initial Petition”).18

The Petitioning Creditors’ representative in each instance was Foster. Petitioning Creditors are

themselves voluntary Chapter 11 debtors in In re Houtex Builders, et al. (“Foster Entities’

Bankruptcy”).19 The Initial Petition was subsequently amended on July 11, 2019 and is currently

the live pleading before the Court.20

        C. Credibility of Witnesses

        In determining whether Petitioning Creditors have established standing under § 303 to

file the Amended Involuntary Petition, this Court must, inter alia, assess the credibility of the

witnesses. The Fifth Circuit has focused on “an assessment of witnesses’ credibilit[y] and other

factual considerations” when reviewing the standing of petitioning creditors.21                           At trial,

Petitioning Creditors and Target Debtor each called one witness, Foster and Parker,

respectively.22 In many respects, the testimony of the two directly conflicted. For example,

Parker’s position is that the Investor Agreements became unworkable, and through discussions

between him and Foster, the Investor Agreements were materially modified.23 Foster, when


16
   7/16/2019 Hr. 37: 11–17.
17
   Min. Entry (07/16/2019); Min. Entry (08/20/2019).
18
   ECF No. 1.
19
   Petitioning Creditors are Chapter 11 debtors in the jointly administered Case Number 18-34658, In re HouTex
Builders, et al., pending in the United States Bankruptcy Court for the Southern District of Texas, Houston Division.
20
   ECF Nos. 1, 23.
21
   In re OGA Charters, LLC, 554 B.R. 415, 423 (Bankr. S.D. Tex. 2016); see Subway Equip. Leasing Corp. v. Sims
(In re Sims), 994 F.2d 210, 221 (5th Cir.1993).
22
   Min. Entry (07/16/2019); Min. Entry (08/15/2019); Min. Entry (08/20/2019).
23
   ECF No. 48; 8/20/2019 Hr. 7: 13–14 (“I can tell you there were numerous discussions that occurred that would
have resulted in a change.”); 8/20/2019 Hr. 26: 5–7 (“[I]t was replaced by the modifications that occurred over the
period of time after assigning of this project.”).

                                                   Page 5 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 6 of 33




asked, “did you ever agree to amend or modify the investor agreements associated with any of

the petitioning creditors?” responded, “No.            I don’t remember any of those discussions of

anything like that. No, not at all.”24 Accordingly, much of this Court’s decision relies on the

credibility of Foster and Parker.

        First, Parker was previously found to be “dishonest and disingenuous” as a witness.25 In

that case, the court found that Parker was an unreliable witness where his counsel stated

objections in a Rule 2004 examination and instructed Parker not to respond where it was baseless

and without merit.26 In contrast, Parker answered all questions at trial without the assistance of

counsel. This Court finds that Parker does not lack all credibility. Despite at times lacking in

exactitude, Parker’s testimony was forthcoming and knowledgeable with respect to his

involvement with HL Builders. He recounted with some level of detail the reasons for which

modifications to the Investor Agreements occurred, including the fact that Foster had lost money

in previous projects the two were doing, and was unable to fund the equity as provided for under

the original terms of the Investor Agreements.27 He testified to the increased involvement of

Foster in the Projects, and recounted meetings between him, Foster, and the other investors such

as Hmaiden.28         Parker’s answers cannot be categorized as evasive or without merit.

Consequently, although there is reason to be cautious, the Court finds the testimony of Parker to

be credible.

        Second, this Court must address the credibility of Petitioning Creditors’ witness, Foster.

While generally responsive, his lack of knowledge or naivete in Petitioning Creditors’ business


24
   8/20/2019 Hr. 81: 7–11.
25
   Petitioning Creditors’ Ex. 35; see Case No. 18-34658.
26
   Id.
27
   8/15/2019 Hr. 37: 12–25; 8/15/2019 Hr. 38: 11–14; 8/15/2019 Hr. 39: 5–14.
28
   Id.

                                                 Page 6 of 33
            Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 7 of 33




dealings is concerning to the Court. Foster testified, notwithstanding his background as an

attorney and business relationship with Target Debtor, that he was unaware of the contents of

documents that he himself signed and denied having met bankers that provided third party loans

to the Projects.29 While the Court does not find Foster to be entirely lacking in credibility,

Foster’s testimony calls into question Petitioning Creditors’ true motives for placing Target

Debtor into an involuntary bankruptcy proceeding and as such is taken into account in this

Court’s analysis.

           Therefore, this Court does not discredit the testimony of Foster or Parker.             The

contradictory statements made by each are evaluated in the Court’s analysis.

                                     II.      CONCLUSIONS OF LAW

           A. Jurisdiction, Venue, and this Court’s Constitutional Authority to Enter a Final
              Order

           This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012–6.30 This Court

determines that pursuant to 28 U.S.C. § 157(b)(1), the instant matter before the Court is a core

proceeding arising under Title 11. The statutory authority for the contested matter before the

court is 11 U.S.C. § 303(b). More specifically, this Court has been tasked with determining,

inter alia, whether the claims of the Petitioning Creditors are contingent as to liability or are the

subject of a bona fide dispute as to liability or amount under § 303(b)(1), or whether an order for

relief should be entered against Target Debtor. Consideration of the entry of an order for relief

on an involuntary petition is a core proceeding pursuant to 28 U.S.C. § 157 (b)(2)(A) & (O) over

which this Court has the constitutional authority to enter a final order with respect thereto.


29
     7/16/2019 Hr. 88: 18–20; 8/20/2019 Hr. 77: 10–11.
30
     In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).

                                                    Page 7 of 33
         Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 8 of 33




        Finally, venue is governed by 28 U.S.C. §§ 1408, 1409. Here, venue is proper because

over the last 180 days before the filing of this Amended Involuntary Petition, Target Debtor had

its domicile, principal place of business, or principal assets located in this district longer than in

any other district.31

        1. Jurisdictional Arguments

        Petitioning Creditors’ Initial Petition alleged “that the debtor is generally not paying its

debts as they become due, unless they are the subject of a bona fide dispute as to liability or

amount.”32 On June 11, 2019, Target Debtor filed an answer to the Initial Petition.33 On July 11,

2019, however, Petitioning Creditors filed an Amended Involuntary Petition which is currently

the live pleading before the Court.34 Curiously, the Amended Involuntary Petition fails to

contain the same allegations made in paragraph 11 of the Initial Petition, “that debtor is generally

not paying its debts as they become due, unless they are the subject of a bona fide dispute as to

liability or amount.” Nevertheless, Target Debtor failed to file an answer to the Amended

Involuntary Petition.

        Target Debtor contends that the Amended Involuntary Petition should be dismissed

because of Petitioning Creditors’ failure to declare an allegation under paragraph 11. 35 However,

those who live in glass houses should not throw stones. In response, Petitioning Creditors point

out Target Debtor’s own procedural deficiency, arguing that an order for relief should be entered

for failure of the Target Debtor to file an answer to the Amended Involuntary Petition under §

303(h). As shown below, the jurisdictional arguments advanced by both parties fail by placing


31
   ECF No. 1 (Allegation was made by checking a box in paragraph 11.).
32
   Id.
33
   ECF No. 8.
34
   ECF No. 23.
35
   ECF No. 48.

                                                 Page 8 of 33
          Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 9 of 33




form over substance.

         As for the Amended Involuntary Petition, Target Debtor asserts that Petitioning Creditors

did not establish a jurisdictional basis for filing an involuntary petition when they failed to check

the box under paragraph 11 asserting that “debtor is generally not paying its debts as they

become due, unless they are the subject of a bona fide dispute as to liability or amount.”36

Petitioning Creditors’ failure to check the box, the argument goes, is dispositive in the

Petitioning Creditors’ standing to bring the involuntary petition because the allegation is a

mandatory component of an involuntary petition under § 303.37 At the hearing held on August

15, 2019, Petitioning Creditors’ counsel stated that the failure to check the box in the Amended

Involuntary Petition “was just an oversight.”38 Case law on the matter suggests, and this Court

agrees, that Petitioning Creditors’ failure to check the box in the Amended Involuntary Petition

after checking the box in the Initial Petition has no impact on this Court’s jurisdiction. Courts

within the Fifth Circuit, as well as in other circuits, have held that the statutory requirements for

an involuntary petition under § 303 are not jurisdictional.39 Rather, § 303’s undisputed claims

requirement goes to the merits, an element that must be established to sustain an involuntary

petition. Petitioning creditors must still demonstrate that their claims are not contingent as to

liability or the subject of a bona fide dispute as to liability or amount, nevertheless this Court is

not without jurisdiction prior to that determination.40 Accordingly, this Court will not dismiss

the Amended Involuntary Petition for lack of jurisdiction because it is immaterial that Petitioning

36
   Id.
37
   Id; see 11 U.S.C. § 303(b).
38
   ECF No. 39; Min. Entry (08/15/2019).
39
   In re Smith, 415 B.R. 222, 238 (Bankr. N.D. Tex. 2009); see In re Trusted Net Media Holdings, LLC, 550 F.3d
1035 (11th Cir. 2008); In re Rubin, 769 F.2d 611, 614 n. 3 (9th Cir.1985); In re AMC Investors, LLC, 406 B.R. 478,
482 (Bankr. D. Del. 2009) (“The filing of an involuntary petition, even when the alleged debtor challenges whether
the petitioning creditor’s claim is valid, creates a ‘case under title 11’ and falls within the subject matter jurisdiction
of this Court.”).
40
   See In re Rubin, 769 F.2d at 611.

                                                      Page 9 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 10 of 33




Creditors’ failed to check the same box in paragraph 11 of the Amended Involuntary Petition.

        As for the failure of Target Debtor to answer the Amended Involuntary Petition,

Petitioning Creditors request that this Court enter an order for relief against Target Debtor under

§ 303(h) because “[i]f the petition is not timely controverted, the court shall order relief against

the debtor . . .”41 Target Debtor did not file an answer to the Amended Involuntary Petition, the

live pleading. Thus, as a technicality, the Amended Involuntary Petition is uncontroverted. This

Court is unwilling to accept Petitioning Creditors’ invitation to enter an order for relief based on

Target Debtor’s failure to answer the Amended Involuntary Petition because doing so would be

exalting form over substance.

        In Davenport v. Rodriguez, the district court held that when a complaint has been

amended after the filing of a motion to dismiss, the court should consider the differences

between the original and amended complaint, and apply the motion to dismiss to the amended

pleading if the defects remain.42 The court in Matter of Young held that requiring the trustee to

file a formal objection after already having filed a motion to compel prior to the debtor’s

amended schedules “would be putting form over substance.”43

        Similarly, this Court will not enter an order for relief for failure of the Target Debtor to

file an answer to the Amended Involuntary Petition under § 303(h) because, for all intents and

purposes, Target Debtor has responded to the claims made by Petitioning Creditors in the

Amended Involuntary Petition.            First, Target Debtor filed a timely answer to Petitioning

Creditors’ Initial Petition.44 In comparing the Initial Petition and Amended Involuntary Petition,

no substantive changes were made that would render Target Debtor’s answer insufficient. The

41
   11 U.S.C. § 303(h).
42
   Davenport v. Rodriguez, 147 F. Supp. 2d 630, 635 (S.D. Tex. 2001).
43
   Matter of Young, 64 B.R. 611, 613 (E.D. La. 1986).
44
   ECF No. 8.

                                                 Page 10 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 11 of 33




Petitioning Creditors added a case number, added an Employer Identification Number, and

switched the corresponding amount of two petitioner claims.45 To the satisfaction of this Court,

Target Debtor’s answer is still responsive to the Amended Involuntary Petition because no

additional claims were made, nor any claims removed.                     Form should not be granted over

substance where only stylistic and inconsequential changes were made in the Amended

Involuntary Petition. Further, both parties appeared before this Court and made arguments on

the merits for three days of hearings after the Amended Involuntary Petition was filed. 46 This

Court will not entertain the idea that Petitioning Creditors’ Amended Involuntary Petition is

uncontroverted because substantively, Target Debtor has answered and sufficiently responded to

the claims made. Therefore, this Court declines Petitioning Creditors invitation to enter an order

for relief against Target Debtor under § 303(h) for failure of Target Debtor to file an answer to

the Amended Involuntary Petition.

        B. Involuntary Petition

        1. Commencing the Involuntary Petition

        Prior to an involuntary petition under § 303, the target debtor must meet the minimal and

malleable eligibility criteria under § 109(a), (b), and (d).47 Pursuant to these provisions, the

target debtor must be a “person,” whether natural48 (and neither a farmer nor a family farmer, as

painstakingly defined in § 101)49 or a “moneyed, business, or commercial corporation.”50

        Once these prerequisites are met, an involuntary case starts once a petition is filed by:



45
   ECF No. 23-1.
46
   ECF Nos. 28, 37, 39.
47
   11 U.S.C. §§ 101(41), 109(a)–(b), 109(d).
48
   11 U.S.C. § 101(41) (defining “person” for the Code’s general purposes to “include[] individual, partnership, and
corporation, but . . . not include governmental unit”).
49
   11 U.S.C. § 101(18), 101(20).
50
   11 U.S.C. § 303(a).

                                                  Page 11 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 12 of 33




          i. “three or more entities, each of which is either a holder of a claim against such person
             that is not contingent as to liability or the subject of a bona fide dispute as to liability
             or amount . . . if such noncontingent, undisputed claims aggregate at least $16,750
             more than the value of any lien on property of the debtor securing such claims held by
             the holders of such claim;”51
         ii. “if there are fewer than 12 such holders, excluding any employee or insider . . . and
             any transferee of a transfer that is voidable under [the Code], by one or more of such
             holders that hold in the aggregate at least $16,750 of such claims;”52
        iii. “if such person is partnership,” either “by fewer than all of the general partners” or
             “by any general partner . . . the trustee of such a general partner, or a holder of a
             claim against such a partnership” if relief was ordered “with respect to all of the
             general partners in such a partnership;”53 or
        iv. “by a foreign representative of the estate in a foreign proceeding concerning such
             person.”54

Distilled, § 303(b) permits three categories of persons to file a petition: (1) unsecured creditors

with undisputed, noncontingent claims, (2) general partners of a partnership debtor, and (3)

foreign representatives of a debtor in a foreign proceeding.55

         Once these facts have been established, the Code’s standard for an order for relief in

an involuntary case, specified in § 303(h), depends upon the target debtor’s response. If

the petition is not “timely controverted,” i.e. contested, the bankruptcy court “shall order relief

against the debtor . . . under the chapter under which the petition was filed.”56 Otherwise, though

only after a trial, relief will follow in one of two situations.57 First, “the debtor is generally not

paying such debtor’s debts as such debts become due unless such debts are the subject of a bona

fide dispute as to liability or amount.”58 Second, “within 120 days before the date of the filing of

the petition, a custodian, other than a trustee, receiver, or agent appointed or authorized to take



51
   11 U.S.C. § 303(b)(1).
52
   11 U.S.C. § 303(b)(2).
53
   11 U.S.C. § 303(b)(3).
54
   11 U.S.C. § 303(b)(4).
55
   11 U.S.C. § 303(b).
56
   11 U.S.C. § 303(h).
57
   Id.
58
   11 U.S.C. § 303(h)(1).

                                              Page 12 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 13 of 33




charge of less than substantially all of the property of the debtor for the purpose of enforcing a

lien against such property, was appointed or took possession.”59

        Read together, in the absence of a custodian’s appointment, § 303(b) and (h) impose four

obligations on the petitioning creditors, a quartet that must be proven at trial. In particular, the

bankruptcy court must determine whether:

        i.       Either three or more creditors (where the total number of creditors exceeds
                 twelve) or at least one (where the total number falls below twelve), once certain
                 exclusions are made, exist;
        ii.      The creditor(s) hold claim(s) against the target debtor that are not contingent as to
                 liability or are the subject of a bona fide dispute as to liability or amount;
        iii.     The claim(s) total at least $16,750; and
        iv.      The target debtor is generally not paying debts, except those that are contingent as
                 to liability or are the subject of a bona fide dispute as to liability or amount, as
                 they come due.

        This Court must analyze Petitioning Creditors’ Amended Involuntary Petition in light of

the requirements set forth above.

        a. Numerosity of Creditors and Dollar Amount

        First, an involuntary petition under § 303 may be commenced only by three or more

holders of qualifying claims; however, a single claimholder may file the petition if the alleged

debtor has fewer than twelve creditors.60 Here, the Amended Involuntary Petition was filed by

three petitioning creditors: Houtex, Shadywood, and Looscan Lane. 61                      Since the case was

commenced by three creditors, this requirement is satisfied.

        Next, the unsecured sum of creditors’ claims must aggregate at least $16,750 against the

target debtor.62 Here, Petitioning Creditors’ claims as pled in the Amended Involuntary Petition



59
   11 U.S.C. § 303(h)(2).
60
   11 U.S.C. § 303.
61
   ECF No. 23.
62
   11 U.S.C. § 303(b)(1); see Adjustment of Dollar Amounts notes set out under this section and 11 U.S.C. § 104.

                                                  Page 13 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 14 of 33




against Target Debtor amount to $2,300,555.95.63 Petitioning Creditors presented evidence that

the basis of their claims stem from third party loans used on each Project.64 At trial, deeds of

trust against the Projects admitted into evidence and listed in the post-trial briefing support, to

this Court’s satisfaction, that the sum of Petitioning Creditors’ unsecured claims against Target

Debtor are at least $16,750.65 Accordingly, the dollar amount requirement under § 303 is met.

        b. Whether Petitioning Creditors’ Claims are Contingent as to Liability or the
           Subject of a Bona Fide Dispute as to Liability or Amount

        Next, Petitioning Creditors’ contend that the claims made in the Amended Involuntary

Petition are not contingent as to liability or are the subject of a bona fide dispute as to either

liability or amount. In response, Target Debtor argues that a bona fide dispute exists as to both

liability and amount of the claims because circumstances necessitated material modifications to

the Investor Agreements, and the parties had fundamentally changed their deal format.66

        Under the Investor Agreement as written, each Project is to be financed through a

construction loan and an equity loan.67 The equity loan is to be provided by the Petitioning

Creditor to fund the initial acquisition and equity for each Project. 68                  Additionally, the

construction loan is to be provided by the Petitioning Creditor to cover the development and

construction of each Project, and is personally guaranteed by Foster. Under section 6 of the




63
   ECF No. 23.
64
   Petitioning Creditors’ Exs. 5–7.
65
   Petitioning Creditors’ Ex. 38 (Jim D. Nored in the amount of $244,000 against 415 Shadywood); Ex. 39 (Jim D.
Nored in the amount of $118,650 against 415 Shadywood); Ex. 40 (Hmaidan & Hmaidan, LLC in the amount of
$783,000 against 2203 Looscan); Ex. 41 (Pensco Trust Co. in the amount of $347,600 against 415 Shadywood); Ex.
43 (Jim D. Nored in the amount of $339,000 against 5325 Lynbrook); Ex. 44 (Jim D. Nored in the amount of
$90,640 against 5325 Lynbrook).
66
   ECF No. 48.
67
   Petitioning Creditors’ Exs. 1–4.
68
   See id.

                                                Page 14 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 15 of 33




Investor Agreement, if any additional funds or costs exceeding the construction and equity loan

are required for each Project, those payments are to be made by the Target Debtor.69

        Here, Petitioning Creditors contend that Target Debtor caused Petitioning Creditors to

use funds from third party loans for each Project, and Target Debtor is responsible for these

loans under section 6 of the Investor Agreement because they are not construction loans nor

equity loans.70 Specifically, Houtex entered into a loan with Spirit of Texas Bank (“SOTB”) in

the amount of $1.6 million (“$1.6 Million SOTB Note”).71 The $1.6 Million SOTB Note was

used as follows: (i) 3 Thornblade in the amount of $467,635.43, (ii) 6111 Crab Orchard (“Crab

Orchard”) in the amount of $535,596.50, (ii) 2203 Looscan in the amount of $20,000 (iii) 415

Shadywood in the amount of $406,323.41, (iv) 5669 Bordley (“Bordley”) in the amount of

$14,000.00, and (v) a CD in the amount of $160,000.00.72 Next, Houtex entered into a $500,000

line of credit from Spirit of Texas Bank (“SOTB LOC”) which had $483,745.90 principal and

interest outstanding as of the date Houtex filed its voluntary petition for bankruptcy relief and

such loan is secured by 3 Thornblade.73 Subsequently, Houtex entered into a $387,254.71 loan

from Great Southwest Financial Corp (“GSFC”) that is secured by 3 Thornblade.74 In the

Amended Involuntary Petition, Petitioning Creditors’ claims against Target Debtor totaled

$2,300,555.95.75 This figure consists of the funds used from the $1.6 Million SOTB Note, the

remaining principal and interest of the SOTB LOC, and the loan from GSFC.76 Additionally,


69
   Petitioning Creditors’ Exs. 1–4.
70
   ECF No. 46.
71
   Petitioning Creditors’ Ex. 6 at 59–62.
72
   Petitioning Creditors’ Ex. 7 at 132–133 ($3,555.34 was the amount used in excess of the $1.6 million SOTB
Note.); 8/15/2019 Hr. 57: 3–9 (“Under the terms of the agreement with Spirit of Texas, HouTex and Charles Foster
and CD of $160,000 was required to be retained.”).
73
   Petitioning Creditors’ Ex. 6 at 58, 97–115.
74
   Petitioning Creditors’ Ex. 5.
75
   ECF No. 23.
76
   Min. Entry (7/16/2019).

                                                Page 15 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 16 of 33




deeds of trust admitted at trial demonstrate that loans were made to the Projects from Pensco

Trust, Jim Nored, and Hmaidan & Hmaidan.77

        Section 8 of the Investor Agreement instructs how the net proceeds are to be distributed

upon the sale of each Project.78           The net proceeds are distributed in a waterfall of sorts,

beginning with a repayment of the construction loan, then a repayment of the equity loan,

followed by a payment to the Petitioning Creditor of $50,000. 79 If there are insufficient funds to

make the waterfall of payments with the net proceeds, the Target Debtor is obligated to make up

the shortfall and come up with the additional funds.80

        The Investor Agreements provide that the principal amounts of the equity loans of each

Project are as follows:

         i.    October 24, 2014 in the amount of $405,000 for 415 Shadywood;81
        ii.    August 29, 2014 in the amount of $638,625 for 2203 Looscan;82
       iii.    May 16, 2016 in the amount of $339,000 for 5325 Lynbrook;83 and
       iv.     July 2, 2014 in the amount of $459,750 for 3 Thornblade.84

        Here, 5325 Lynbrook is the only remaining asset held by Houtex.85 415 Shadywood,

2203 Looscan, and 3 Thornblade were each sold, and the Target Debtor did not make any

payments to Petitioning Creditors at the closing of these projects.86 Target Debtor did not pay

the required $50,000 or fund any shortfalls at the closing of each Project.87             Therefore,

Petitioning Creditors contend that Target Debtor violated section 8 of the Investor Agreement


77
   Petitioning Creditors’ Exs. 38, 39, 40, 41, 43, 44.
78
   Petitioning Creditors’ Exs. 1–4.
79
   Id.
80
   Id.
81
   Petitioning Creditors’ Ex. 2.
82
   Petitioning Creditors’ Ex. 1.
83
   Petitioning Creditors’ Ex. 4.
84
   Petitioning Creditors’ Ex. 3.
85
   7/16/2019 Hr. 37: 11–17.
86
   Min. Entry (07/16/2019); Min. Entry (08/20/2019); 8/20/2019 Hr. 44: 5–12.
87
   Min. Entry (07/16/2019); Min. Entry (08/20/2019).

                                                 Page 16 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 17 of 33




when Target Debtor did not make any payments to Petitioning Creditors upon the closing of the

three Projects that sold. According to Petitioning Creditors, Target Debtor is responsible for, at a

minimum, the loan amounts that exceed the equity loan amounts in the Investor Agreements as

listed in post-trial briefing: $711,573.41 for 415 Shadywood; $119,375.00 for 2203 Looscan;

$878,886.04 for 3 Thornblade; and $90,640.00 for 5325 Lynbrook.88 However, in order to have

standing to file the Amended Involuntary Petition under § 303(b), this Court must conclude that

Petitioning Creditors’ claims resulting from Target Debtor’s alleged violations of the Investor

Agreements are not contingent as to liability or are the subject of a bona fide dispute as to the

liability or amount of such claims.89

         i.       Whether Petitioning Creditors’ Claims are Contingent as to Liability

         A claim, as defined under the Bankruptcy Code, is a “right to payment, whether or not

such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,

unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.”90 The Fifth Circuit

has stated that a contingent claim is one where liability of “the debtor’s legal duty to pay does

not come into existence until triggered by the occurrence of a future event and such future

occurrence was within the actual or presumed contemplation of the parties at the time the

original relationship of the parties was created.”91 The In re All Media Properties, Inc. court

stated that “just because a claim is unliquidated, disputed or unmatured apparently does not mean

it is contingent” and that “[o]nly holders of claims that are contingent as to liability are denied

the right to be petitioning creditors.”92 Thus, Petitioning Creditors must demonstrate that each of


88
   ECF Nos. 46, 49.
89
   11 U.S.C. § 303(b).
90
   11 U.S.C. § 101(5)(A).
91
   In re Sims, 994 F.2d at 220; see also In re All Media Properties, Inc., 5 B.R. 126, 133 (Bankr. S.D. Tex. 1980).
92
   In re All Media Properties, Inc., 5 B.R. at 133 (Bankr. S.D. Tex.1980).

                                                   Page 17 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 18 of 33




their claims are not contingent, without respect to the liquidated nature under the first prong of

§ 303(b)(1).93

        For example, neither past due rental payments under a lease94 nor future rental

payments95 are contingent as to liability. Promissory notes in default or invoices from trade

creditors that are overdue are not claims that are contingent as to liability. 96 An example of a

claim that is contingent as to liability is that of a guarantor of payment; until it is clear that the

principal obligor is unable to pay, the obligation of the guarantor remains contingent.97 Another

example concerns a debtor who owes a sales agent commissions only if potential purchasers

actually buy the goods in question.98 If no sales have been made as of the date the involuntary

petition is filed, the debtor’s obligation to the sales agent is contingent as to liability since

commission payment hinges on the happening of a future event, namely a sale.99

        Here, Petitioning Creditors have claims against Target Debtor with respect to four

Projects: 415 Shadywood, 2203 Looscan, 3 Thornblade, and 5325 Lynbrook.100 When the

Amended Involuntary Petition was filed, three of the four Projects were sold, and 5325 Lynbrook

remained the only asset owned by Houtex.101 With respect to the claims against the three

Projects sold, there is no contingency as to liability because under the Investor Agreements, the

Target Debtor’s legal duty to pay was triggered upon the sale of the Projects.102 Similar to the

way in which a debtor’s obligation to pay commission to a sales agent is contingent upon a sale,

93
   In re OGA Charters, LLC, 554 B.R. at 423.
94
   In re Sims, 994 F.2d at 220.
95
   In re Miller, 2013 Bankr. LEXIS 85, at *28–32 (Bankr. E.D. Tenn. Jan. 9, 2013).
96
   In re Mavellia, 149 B.R. 301, 304 (Bankr. E.D.N.Y. 1991); In re All Media Properties, Inc., 5 B.R. 126 at 132–
33.
97
   2 Collier on Bankruptcy P 303.10 (16th 2019).
98
   2 Collier on Bankruptcy P 303.10 (16th 2019).
99
   In re Skye Mktg. Corp., 11 B.R. 891 (Bankr. E.D.N.Y. 1981).
100
    ECF No. 23.
101
    7/16/2019 Hr. 37: 11–17; 8/20/2019 Hr. 44: 5–12.
102
    Petitioning Creditors’ Exs. 1–4.

                                                 Page 18 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 19 of 33




the future event contemplated by Target Debtor and Petitioning Creditors at the time the original

relationship of the parties was created was the sale of the Projects.103

         Under section 8 of the Investor Agreement, Target Debtor is to make the waterfall of

payments to Petitioning Creditors using the net proceeds of the sale, beginning with a repayment

of the construction loan, then a repayment of the equity loan, followed by a payment to the

Petitioning Creditor of $50,000, plus any additional payments required under section 6.104

Petitioning Creditors’ claims involving 415 Shadywood, 2203 Looscan, and 3 Thornblade are

not contingent as to liability because the sale of these projects already occurred when the

Amended Involuntary Petition was filed.105 There is no longer any outside or future event that

would change the contingency status between Target Debtor and Petitioning Creditors regarding

the three Projects. However, that is not to say that the duty to pay is not in dispute, or that Target

Debtor is liable for Petitioning Creditors’ claims. Target Debtor’s argument that subsequent

modifications of the Investor Agreement occurred only renders the debt a disputed one, it does

not make it a contingent one.106 Accordingly, Petitioning Creditors’ claims against Target

Debtor with respect to 415 Shadywood, 2203 Looscan, and 3 Thornblade satisfy § 303’s

requirement because they are not contingent as to liability.

         Houtex’s 5325 Lynbrook project, on the other hand, was not sold when the Amended

Involuntary Petition was filed.107 Because the Project remained unsold, the Target Debtor’s legal

duty to pay under the Investor Agreement has not been triggered. The sale, an outside or future


103
    See In re Skye Mktg., 11 B.R. at 891.
104
    Petitioning Creditors’ Exs. 1–4.
105
    See ECF No. 23; 7/16/2019 Hr. 37: 11–17; 8/20/2019 Hr. 44: 5–12.
106
    See In re All Media Properties, Inc., 5 B.R. at 133 (“On the other hand, in the ordinary debt arising from, for
example, a sale of merchandise, the parties to the transaction would not at that time view the obligation as
contingent. Subsequent events might lead to a dispute as to liability because of, for example, defective merchandise,
but that would merely serve to render the debt a disputed one but would not make it a contingent one.”).
107
    7/16/2019 Hr. 37: 11–17; 8/20/2019 Hr. 44: 5–12.

                                                  Page 19 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 20 of 33




occurrence, is necessary to bring Target Debtor’s duty to pay the Petitioning Creditor into

existence. Target Debtor is not obligated to make the payments under section 8 of the Investor

Agreement absent a sale. Therefore, Petitioning Creditors’ claims regarding 5325 Lynbrook are

contingent as to liability, and cannot be used to support an involuntary petition against Target

Debtor.

        ii.      Whether There Exists a Bona Fide Dispute as to Liability or Amount of the
                 Petitioning Creditors’ Claims

        Now that the Court has determined that some of Petitioning Creditors’ claims are not

contingent as to liability, the next step is to determine whether Petitioning Creditors’ claims are

the subject of a bona fide dispute as to liability or amount. If there is a bona fide dispute as to

whether Target Debtor is liable for the loans taken out in connection with the Projects or the

amount of such claims due under the Investor Agreements, this Court cannot hear or resolve the

dispute.108    In considering this prohibition, “[t]he court’s objective is to ascertain whether

a dispute that is bona fide exists; the court is not to actually resolve the dispute.”109 This Court

may, however, conduct a limited analysis of the legal issues in order to ascertain whether there is

an objective basis for either a factual or legal dispute as to the validity of the debt. 110 Petitioning

Creditors’ claims must be evaluated, in large part, by an assessment of the witnesses’ credibility

as well as other factual considerations.111

        Although “bona fide dispute” is not defined under the Bankruptcy Code, the Fifth Circuit

has adopted an “objective standard” when determining whether a bona fide dispute exists.112


108
    11 U.S.C. § 303(b).
109
    In re Sims, 994 F.2d at 221.
110
    In re Green Hills Dev. Co., L.L.C., 741 F.3d 651, 658 (5th Cir. 2014); In re eBackpack, LLC, 605 B.R. 126, 133
(Bankr. N.D. Tex. 2019).
111
    See In re Sims, 994 F.2d at 221.
112
    Id.

                                                 Page 20 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 21 of 33




The Fifth Circuit holds that under the “objective standard” test, “neither the debtor’s subjective

intent nor his subjective belief is sufficient to meet [his] burden” of proving

a bona fide dispute exists.113 Simply put, Target Debtor’s subjective belief that the amount owed

to Petitioning Creditors is uncertain or unknown is insufficient in proving that

a bona fide dispute exists.114 This Court must therefore objectively determine that there are not

substantial questions of fact and law regarding Petitioning Creditors’ claims in order to meet the

requirements of § 303(b)(1).115

         The burden first falls on Petitioning Creditors to make a prima facie case that there is not

a bona fide dispute as to either liability or amount of their claims. 116 Petitioning Creditors must

satisfy the requirements of § 303 by a preponderance of the evidence.117 This is not a very high

burden. If satisfied, the burden then shifts to Target Debtor “to present evidence demonstrating

that a bona fide dispute does exist.”118

         Here, Petitioning Creditors’ aforementioned argument establishes a prima facie case that

there is not a bona fide dispute as to their claims. Petitioning Creditors produced evidence of the

Investor Agreements for each Project, deeds of trust showing third party loans taken out against

the Projects, elicited testimony at trial that three of the four Projects were sold, and that Target

Debtor did not make any payments at the closing of those Projects.119 The Court finds that the

evidence provided by Petitioning Creditors is enough to shift the burden to the Target Debtor to

present evidence that a bona fide dispute exists.



113
    Id.
114
    See In re CorrLine Int’l, LLC, 516 B.R. 106, 146 (Bankr. S.D. Tex. 2014).
115
    Id. at 146.
116
    Id. (“[T]he petitioning creditor must establish a prima facie case that no bona fide dispute exists.”).
117
    In re Moss, 249 B.R. 411, 418 (Bankr. N.D. Tex. 2000).
118
    In re Sims, 994 F.2d at 221.
119
    Petitioning Creditors’ Exs. 1–4, 38, 39, 40, 41, 43, 44; 7/16/2019 Hr. 37: 11–17; 8/20/2019 Hr. 44: 5–12.

                                                   Page 21 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 22 of 33




        In the Amended Involuntary Petition, Petitioning Creditors allege that the $1.6 million

SOTB Note, the remaining principal and interest of the SOTB LOC, and the loan from GSFC are

owed by Target Debtor because these were funds obtained in contravention of the Investor

Agreement.120 At trial, Petitioning Creditors argued that the deeds of trust obtained from Pensco

Trust, Jim Nored, and Hmaidan & Hmaidan in connection with the Projects are not equity or

construction loans, and Target Debtor is responsible for repaying these loans under section 6 of

the Investor Agreement.121 Lastly, by failing to make any payments to Petitioning Creditors at

the closing of the Projects sold, it is asserted that Target Debtor violated the waterfall provision

in section 8 of the Investor Agreement.122             In post-trial briefing to this Court, Petitioning

Creditors argue that even if the third party loans listed above are equity loans, Target Debtor still

owes the funding in connection with each Project that exceeds the equity loan amounts set forth

in the Investor Agreements.123

        In response, Target Debtor contends, and this Court agrees, that the claims alleged by

Petitioning Creditors in the Amended Involuntary Petition and at trial are the subject of a bona

fide dispute as to both liability and amount. The history of the business relationship between

Parker and Foster supports the proposition that modifications to the Investor Agreements were in

fact established, creating a bona fide dispute as to whether Target Debtor is liable for the loans

taken out in connection with the Projects or the amount of such claims due under the Investor

Agreements.


120
    ECF No. 23.
121
    Min. Entry (07/16/2019); Petitioning Creditors’ Exs. 38, 39, 40, 41, 43, 44.
122
    Petitioning Creditors’ Exs. 1–4.
123
    The equity loans in the Investor Agreements are as follows: $405,000.00 for 415 Shadywood; $638,625.00 for
2203 Looscan; $339,000 for 5325 Lynbrook; and $459,750 for 3 Thornblade. As listed in the Petitioning Creditors’
Post-Trial Brief, ECF No. 46., the amounts claimed to be in excess of the permitted equity loans in the Investor
Agreements are the following: $711,573.41 for 415 Shadywood; $119,375.00 for 2203 Looscan; $878,886.04 for 3
Thornblade; and $90,640.00 for 5325 Lynbrook.

                                                Page 22 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 23 of 33




        First, contrary to what Petitioning Creditors have attempted to lead this Court to believe,

the fact that Foster did not fund the equity for the Projects is relevant in showing that a

modification to the Investor Agreements occurred.124                Since the inception of the business

relationship between Foster and Target Debtor, the language of the Investor Agreements for each

project remained the same.125 When Foster and Target Debtor began developing homes together

in 2006, Foster would guarantee the credit and put in the equity for each project.126 For example,

Foster guaranteed the debt and put in around $200,000 of equity in the first project with Target

Debtor for a house on Cortland Street.127 This arrangement continued for several projects.128

However, despite having the same Investor Agreements for the Projects in this case, Foster did

not fund the equity.129 At trial, Target Debtor proffered sufficient evidence demonstrating that

Foster did not fund the equity in 415 Shadywood, 2203 Looscan Lane, 5325 Lynbrook, or 3

Thornblade after losing his money in two prior projects, Green Tree and Longmont.130

According to Parker, Foster funded those two projects with 100 percent equity, and subsequently

ran out of money.131 Because Foster had run out of money, he was unable to fund any further

projects and instructed Parker to find alternative sources of funding.132 Parker testified that at

Foster’s behest, the equity in all subsequent projects was funded from third party sources. 133 As




124
    ECF No. 49.
125
    8/15/2019 Hr. 42: 1–13; 8/20/2019 Hr. 38: 10–18.
126
    7/16/2019 Hr. 22: 11–12, 19–20; 7/16/2019 Hr. 23: 18–19.
127
    7/16/2019 Hr. 23: 1–2; 8/15/2019 Hr. 32: 1–2.
128
    7/16/2019 Hr. 26: 16–24 (North Boulevard near Kirby); 8/15/2019 Hr. 33: 2–6 (Southgate Boulevard); 7/16/2019
Hr. 26: 24–25; 7/16/2019 Hr. 27: 1–9 (West Alabama).
129
    8/15/2019 Hr. 43: 7–14.
130
    8/15/2019 Hr. 38: 24–25.
131
    Id.
132
    8/15/2019 Hr. 39: 1–4.
133
    8/15/2019 Hr. 42: 17–25; 8/15/2019 Hr. 43: 5–14.

                                                Page 23 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 24 of 33




evidenced by the third party loans and deeds of trust, Petitioning Creditors did not fund the

equity for the Projects in the manner contemplated by the Investor Agreements.134

        If the parties modified their agreement to permit equity funding to come from third party

lenders as opposed to coming from Petitioning Creditors, it would impact the liability and

amounts owed by Target Debtor to Petitioning Creditors under the Investor Agreements.

Foster’s failure to provide equity to the Projects is highly probative of a modification to the

Investor Agreements because over the course of the business relationship between Foster and

Target Debtor the parties used the same written agreement, yet the actions of the parties changed

over time. Petitioning Creditors cannot claim that it is undisputed that the Investor Agreements

were not modified, while at the same time claim that the Petitioning Creditors did not have to

fund the equity of the Projects as contemplated by the Investor Agreements.                           Petitioning

Creditors cannot have it both ways.

        In the post-trial briefing to this Court, Petitioning Creditors argue that since the Investor

Agreements provide that the “Investor” make the equity loan, it is not inconsistent with the terms

of the Investor Agreement for an investor other than Foster to make the equity loan. 135 This

rationale ignores the course of conduct between the parties. The Investor Agreement, quite

clearly, is an agreement between the Petitioning Creditors and Target Debtor. The fact that

Foster did not fund the equity for the Projects and the way in which the funding of the projects

changed over time demonstrates more than a subjective belief that the amount owed to

Petitioning Creditors is uncertain or unknown. Accordingly, this Court finds that a valid credible



134
    Petitioning Creditors’ Exs. 38, 39, 40, 41, 43, 44; Petitioning Creditors’ Exs. 1–4 (“Any loans for purchase and
development of the Property shall be solely in the name of Investor . . . Investor agrees that Investor will not
encumber the Property other than for the initial acquisition and construction loan from Independent, N.A.”).
135
    ECF No. 49.

                                                  Page 24 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 25 of 33




dispute exists as to whether a modification of the Investor Agreement occurred, placing the

liability and amount owed by Target Debtor squarely at issue.136

         Second, the delay of construction and sale of two projects between Foster and HL

Builders before any construction began is indicative of a modification to the Investor

Agreements. Target Debtor asserts that after Foster leveraged up with multiple and larger dollar

projects in conjunction with the collapse of oil prices by late 2014 and into 2015, the parties had

made modifications to the Investor Agreements.137 Foster testified that in 2014, Foster and

Parker were involved in the purchase of at least four projects.138 At the same time these projects

were purchased, Foster was already funding the equity in Green Tree and Longmont. 139 In

addition to this, the price for oil declined, and Parker testified that Foster was concerned about its

impact on the market for homes.140 Consequently, Foster expressed “grave concern” to Parker

because he may have “gotten in too far” and directed that the completion of the existing projects

be delayed.141 A delay in construction would have been a modification to the agreement between

parties. Pursuant to the contractor agreements for each Project, separate from the Investor

Agreements, the Debtor was to substantially complete construction of each Project within one




136
     Petitioning Creditors’ post-trial briefing references Foster’s trial testimony that Foster believed his equity in
Green Tree and Longmont was used as equity for other projects, including the Projects in this case. This very
disagreement as to the reason for a need to acquire third party funding in connection with the Projects highlights that
there is a valid dispute as to liability and amount due under the Investor Agreements. Whether Foster lost his money
in Green Tree and Longmont or rolled forward his equity into future projects, a valid credible dispute exists.
137
    ECF No. 48.
138
    8/20/2019 Hr. 56: 1–3 (“. . . Crab Orchard, 3 Thornblade, Looscan Lane, Shadywood and Bordley. All of those
properties were purchased in 2014.”).
139
    Id. at 4–6.
140
    8/15/2019 Hr. 44: 4–6.
141
    8/15/2019 Hr. 37:10–21; 8/20/2019 Hr. 41: 3–5 (Parker testified: “Bob, I am very concerned about these projects.
The market may turn bad. Let’s delay, delay, delay, delay, delay.”).

                                                   Page 25 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 26 of 33




year.142     Therefore, Foster’s instruction to delay construction runs contrary to the written

agreement, representing a modification to the contracted performance of the parties.

           According to Parker, the delay in construction caused enormous costs of carry between

loans with interest and property taxes.143 Consequently, two projects owned by Houtex, Crab

Orchard and Bordley, were sold at Foster’s behest as undeveloped properties for a loss of

approximately two million dollars.144 Each party’s witness testified at trial that Crab Orchard

and Bordley were sold prior to the commencement of any construction even though the original

plan was for construction of those properties.145 Therefore, in light of the history of business

dealings between Foster and Target Debtor, the Court finds that the precarious financial situation

of Foster combined with the sale of two prior projects before the start of construction

demonstrates that the parties had not always abided by the exact terms of the Investors

Agreements.

           Foster rejects the testimony and allegations made by Parker in almost every respect.

Foster testified that there were no modifications to the terms of the deal between Petitioning

Creditors and Target Debtor.146 He testified that section 6 of the Investor Agreement was never

changed, and that if any other funds were required in the Projects, other than the construction or

equity loans, those funds were to be provided by Target Debtor. 147 Parker, on the other hand,

stated on the record that Foster was well aware of negotiations with the third party lenders for the


142
    Petitioning Creditors’ Exs. 1–4; 8/15/2019 Hr. 22–25.
143
    8/15/2019 Hr. 46: 1–25.
144
    Id.
145
    7/16/2019 Hr. 94: 4–6, 14–16 (Question: “Mr. Foster, there was supposed to be construction on those, weren’t
there? That was part of your original deal.” Answer: “Yes.”); 7/16/2019 Hr. 102: 8–20; 8/15/2019 Hr. 44: 4–9
(“Well, he was greatly concerned about the impact of the decline in the price of oil. And he communicated to me,
Bob, I – let’s slow down. We’ve got to stop. As you know, later on, he insisted on the sale of two of the properties,
Bordley and Crab Orchard, without ever allowing us to even start construction.”).
146
    7/16/2019 Hr. 112: 16–23.
147
    Id.

                                                  Page 26 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 27 of 33




Projects such as Jim Nored, and attended meetings with a representative from Spirit of Texas

Bank prior to signing for the $1.6 million SOTB Note.148 However, Foster adamantly disagreed

by stating “I’ve never met or heard of or I never – of a Jim Nored, that person at all.”149 Next, in

response to whether Foster asked Parker to slow down construction on any Projects, Foster

testified “No. I want to be very clear. It was just the opposite.”150

        Foster’s testimony at trial directly conflicting with that of Parker’s is not enough to

remove the shadow cast in the form of a bona fide dispute upon Petitioning Creditors’ claims.

Foster has been an attorney for over 40 years, even advertised as a “super lawyer”. 151 Despite

Foster’s background as an attorney and experience in real estate, he testified that he was unaware

of the nature of many legal documents that he signed. When asked whether he guaranteed the

$1.6 million dollar loan at Spirit of Texas Bank, Foster testified, “Apparently so.” 152 He alleges

that he was unaware that he guaranteed the $1.6 million Spirit of Texas loan.153 Foster also

described his interactions with Parker as “he would ask me to sign documents, those little yellow

things, and I would sign them. I was never aware ever of any conversation about an equity loan

document.”154 He was “surprised” to find out how the $1.6 million SOTB Note was used. 155 It

is difficult to imagine that documentation dealing with figures of such a high value would be

taken so lightly by someone with his knowledge and experience. The evidence produced and

testimony elicited at trial concerning Foster’s alleged involvement in the decisions to acquire

third party funding as well as delay of the construction of Projects is at a minimum, in dispute.

148
    8/15/2019 Hr. 54: 8/15/2019 Hr. 55: 1–5.
149
    8/20/2019 Hr. 77: 10–11.
150
    8/20/2019 Hr. 80.
151
    7/16/2019 Hr. 115: 14–25.
152
    7/16/2019 Hr. 88: 18–20.
153
    7/16/2019 Hr. 97: 23–25 (“I thought that was a renewal or modification of an existing construction loan. I never
would have guaranteed a loan that Bob was making to a personal friend of his.”).
154
    8/20/2019 Hr. 87: 13–16.
155
    8/20/2019 Hr. 84: 13–19.

                                                  Page 27 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 28 of 33




        It is important to emphasize here that the bankruptcy court’s job under § 303(b) is not to

conduct a through trial and determine the proper legal result.156 The bankruptcy court should

only determine, objectively, whether there is a bona fide dispute.157 After a three day trial,

nearly every aspect of the Petitioning Creditors’ claims has been vehemently contested and

controverted through live witness testimony and documentary evidence. This Court could not

possibly determine whether Target Debtor is liable for the amounts claimed in the Amended

Involuntary Petition by Petitioning Creditors or whether the Investor Agreements were modified

to eliminate Target Debtor’s liability in making the payments under sections 6 and 8 to

Petitioning Creditors without conducting a full trial on the merits.                     The Court’s decision

regarding the instant dispute certainly does not determine the actual liability of or amounts due

by the parties, only that the claims are the subject of a bona fide dispute as to liability or amount.

Accordingly, this Court finds that Petitioning Creditors lack standing to bring the Amended

Involuntary Petition because their claims are the subject of a bona fide dispute as to liability and

amount.

        c. Whether Target Debtor is Generally Not Paying its Debts as They Become Due

        In order for the Court to enter an order granting the Amended Involuntary Petition,

Petitioning Creditors must demonstrate that Target Debtor is generally not paying its debts as

they become due, unless those debts are the subject of a bona fide dispute as to liability or

amount.158 The determination of whether the debtor is generally paying its debts as they become

due is made as of the filing date of the involuntary petition.159 While the Bankruptcy Code does


156
    See In re Green Hills Dev. Co., L.L.C., 741 F.3d at 658–59 (“[T]he court’s aim is to ascertain whether a dispute
that is bona fide exists . . . not to actually resolve the dispute.”).
157
    See id. at 658.
158
    11 U.S.C. § 303(h).
159
    In re Sims, 994 F.2d at 222.

                                                  Page 28 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 29 of 33




not define the term “generally not paying” its debts, courts consider the following factors: the

number of debts; the amount of the delinquency; the materiality of the nonpayment; and the

nature and conduct of the debtor’s business.160 No one factor is more meritorious than another;

what is most relevant depends on the facts of each case.161 Courts have held that “generally not

paying debts” includes regularly missing a significant number of payments, regularly missing

payments which are significant in amount in relation to the size of the debtor’s operation, or any

debt which the target debtor is not current on as of the petition date.162

        Here, Petitioning Creditors assert that Target Debtor is generally not paying its debts as

they become due in connection with the Projects.163 The argument is similar to that as made

above: because Target Debtor failed to make payments to Petitioning Creditors at the closing of

the Projects, Target Debtor owes Petitioning Creditors the amounts due under sections 6 and 8 of

the Investor Agreements.164 Petitioning Creditors argue that the amount of debt is substantial,

the debt is significant because the funds relate directly to the Target Debtor’s principal business

activity, and the Target Debtor is mismanaging its business.165 However, the Court need not

evaluate Petitioning Creditors’ arguments advanced under § 303(h) any further because as this

Court has already held, the debts that Target Debtor is allegedly not paying as they become due

are the subject of a bona fide dispute as to liability and amount. As noted, this Court could not

possibly determine whether Target Debtor is responsible for the amounts claimed by Petitioning


160
    In re Bates, 545 B.R. 183 (Bankr. W.D. Tex. 2016); Murrin v. Hanson (In re Murrin), 477 B.R. 99, 107 (D.
Minn. 2012); In re Tarletz, 27 B.R. 787 (Bankr. D. Colo. 1983).
161
    In re Bates, 545 B.R. at 186.
162
    In re Acis Capital Mgmt., L.P., 584 B.R. 115, 143 (Bankr. N.D. Tex. 2018).
163
    ECF No. 46.
164
     Id. (“Accordingly, the Debtor owes the Petitioning Creditors, at a minimum, the following amounts -
$761,573.41 for 415 Shadywood, $169,375.00 for 2203 Looscan Lane and $1,019,506.04 for Houtex Builders, LLC.
These amounts become due at the closing of the Projects which occurred in late 2018, in the case of 3 Thornblade,
and early 2019, in the case of 415 Shadywood and 2203 Looscan Lane.”).
165
    Id.

                                                 Page 29 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 30 of 33




Creditors or whether the Investor Agreements were modified to eliminate Target Debtor’s

liability in making the payments under sections 6 and 8 of the Investor Agreements to Petitioning

Creditors without conducting a full trial on the merits. Accordingly, an order for relief against

Target Debtor under § 303(i) will not be entered because Target Debtor’s debts are the subject of

a bona fide dispute as to liability and amount.

        2. Award of Attorney’s Fees, Costs, Damages, or Punitive Damages Under § 303(i).

         i. Whether Reasonable Attorney’s Fees and Costs Should Be Awarded

        If warranted under § 303(i), this Court has discretion to order that Petitioning Creditors

pay costs, reasonable and necessary attorney’s fees, damages, and punitive damages caused by

the filing upon the dismissal of the involuntary case.166 Such remedies are only available when

the dismissal of the involuntary case was without the consent of petitioning creditors and target

debtor, and the target debtor has not waived the right to judgment under § 303(i).167 While the

Court may award reasonable and necessary attorney’s fees and costs upon the dismissal of the

involuntary petition alone, the Court must also find that the petitioning creditors filed the

involuntary petition in bad faith before any damages, including punitive damages, may be

awarded.168 However, a finding of bad faith by petitioning creditors is not required for an award

of attorney’s fees and costs against them following dismissal of an involuntary bankruptcy

petition.169 Accordingly, this Court retains jurisdiction under § 303(i) to award reasonable and

necessary attorney’s fees and costs in an amount to be determined by this Court.

        Here, the parties have neither consented to the dismissal of the Amended Involuntary

Petition nor has Target Debtor waived its right to judgment under § 303(i). In post-trial briefing,

166
    11. U.S.C. § 303(i).
167
    Id.
168
    11. U.S.C. § 303(i)(1), (i)(2).
169
    11. U.S.C. § 303(i); In re Clean Fuel Techs. II, LLC, 544 B.R. 591 (Bankr. W.D. Tex. 2016).

                                                  Page 30 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 31 of 33




Target Debtor requested an award of fees and sanctions.170 Therefore, upon the dismissal of the

instant Amended Involuntary Petition, the Court invites Target Debtor’s counsel to file an

application for and reasonable and necessary attorney’s fees and costs pursuant to § 303(i)(1)

because there is neither consent of the parties nor any waiver by Target Debtor.

        ii. Whether the Amended Involuntary Petition was Filed in Bad Faith Permitting
            the Awarding of Damages and Punitive Damages

         Next, the Court must determine if Petitioning Creditors filed the Amended Involuntary

Petition in bad faith to ascertain whether damages, including punitive damages, should be

awarded to Target Debtor. The Bankruptcy Code does not explicitly define “bad faith” under §

303(i)(2).171 Although the standard for what constitutes bad faith varies from circuit to circuit,

the Fifth Circuit in In re Sims has stated that the criteria for bad faith is a motivation to file by

“ill will, malice or for the purpose of embarrassing or harassing the debtors.”172 In that case, the

Fifth Circuit also found that an involuntary petition was not filed in bad faith because the creditor

conducted a reasonable inquiry into the facts and the law prior to filing the petition as required

by Bankruptcy Rule 9011.173 Thus, the Fifth Circuit considers both subjective and objective

factors in determining whether an involuntary petition was filed in bad faith.174

         Here, Target Debtor raised the issue of bad faith in post-trial briefing, and requests the

Court to award appropriate damages caused by Petitioning Creditors’ alleged bad faith filing of

the Amended Involuntary Petition pursuant to § 303(i)(2).175 The burden is on Target Debtor in



170
    ECF No. 48.
171
    See In re CorrLine Int’l, LLC, 516 B.R. at 141.
172
    In re Sims, 994 F.2d at 222.
173
    Id.; see In re Walden, 781 F.2d 1121, 1122–23 (5th Cir. 1986).
174
    In re Acis Capital Mgmt., L.P., 604 B.R. at 531 (“The Fifth Circuit has not expressly endorsed any particular
standard, but it has considered both objective and subjective factors in deciding whether an involuntary petition was
filed in bad faith.”).
175
    ECF No. 48.

                                                  Page 31 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 32 of 33




proving that an involuntary petition was filed in bad faith. 176 Target Debtor contends that

Petitioning Creditors’ misused the involuntary bankruptcy mechanism to collect a purported debt

from HL Builders among other indicia of bad faith.177 At trial, during cross-examination by

Target Debtor’s counsel, Foster testified as follows:

         Q: Now I asked you did you file this just to attempt to collect debts against HL Builders
         as a collection pursuit?

         A: Well, if I could answer, it was multiple --

         Q: Yes.

         A: -- multiple reasons. Yeah, ideally I’d love to collect all the debt now that is owed. But
         there are multiple reasons if you’d like to hear them.

         Q: I wanted to understand if you filed it to attempt to collect money from HL.

         A: The Chapter 11?

         Q: Involuntary.

         A: Oh, the involuntary?

         Q: Yeah.

         A: I believe so, yes, because we -- there’s a lot of money owed. 178



176
    In re TRED Holdings, L.P., 2010 WL 3516171, at *7 (Bankr. E.D. Tex. Sept. 3, 2010); see In re Synergistic
Techs., Inc., 2007 WL 2264700, at *6 (Bankr. N.D. Tex. Aug. 6, 2007).
177
    Id. (Target Debtor’s made the following allegations as indicia of Petitioning Creditors’ bad faith: (a) the lack of
valid, undisputed claims to support the filing; (b) the failure to check-the-box on the amended petition that debtor is
generally not paying its undisputed debts as they become due; (c) the Foster Entities are themselves notoriously
insolvent debtors; (d) the Foster Entities’ motion to consolidate HL Builders’ involuntary bankruptcy proceeding
with the Foster Entities’ Bankruptcies; (e) the Foster Entities’ motion to appoint a trustee in HL Builders’
involuntary bankruptcy proceeding (thus attempting to oust HL Builders’ opposition to the Foster Entities’
Bankruptcy); (f) the Order entered by [our Sister Court] in the Foster Entities’ Bankruptcy that HL Builders has
been the only party opposing the Foster Entities’ conduct of their proceedings; (g) Counsel for the Foster Entities are
very experienced bankruptcy attorneys; (h) the principal of the Foster Entities is a sophisticated, board certified
attorney who is the only person who stands to benefit from the proposed plans filed by the Foster Entities in their
chapter 11 bankruptcy proceedings; and (i) the Foster Entities’ involuntary petition against HL Builders, absent
punishment for bad faith filing, leaves HL Builders without the possibility of recovering its damages resulting from
by the conduct undertaken by Charles Foster, the Foster Entities, and their attorneys.).
178
    7/16/19 Hr. 105: 2–16.

                                                   Page 32 of 33
        Case 19-32825 Document 52 Filed in TXSB on 02/18/20 Page 33 of 33




Target Debtor argues that because Foster testified that the Amended Involuntary Petition was

filed as a collection tactic, it was done so in bad faith.179 However, while it is possible that the

filing of the Amended Involuntary Petition was made in bad faith, under current Fifth Circuit

precedent, the evidence presented at trial by Target Debtor was insufficient for this Court to

make such a determination. Importantly, an award of damages under § 303(i) is permissive, not

mandatory.180 Accordingly, given the scant evidence produced at trial on the issue, the Court is

unable to find and does not find that Petitioning Creditors acted in bad faith in filing the

Amended Involuntary Petition. Therefore, Target Debtor’s request for an award of damages and

punitive damages pursuant § 303(i)(2) is denied.

                                         III.          CONCLUSION

         For the foregoing reasons, the Amended Involuntary Petition is dismissed, HL Builders,

LLC’s counsel, within thirty days of the issuance of this Court’s order, is invited to file an

application for reasonable attorney’s fees and costs in accordance with 11 U.S.C. § 303(i)(1), and

the Emergency Motion for Joint Administration of Cases along with the Emergency Motion to

Appoint a Chapter 11 Trustee is denied as moot.181

         A Judgment consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.


         SIGNED 02/18/2020.


                                                          ___________________________________
                                                                  Eduardo V. Rodriguez
                                                               United States Bankruptcy Judge

179
    8/20/19 Hr. 113: 16–25 (“when you file an involuntary bankruptcy as a collection tactic solely, that’s bad faith,
purely bad faith . . . Mr. Foster testified this was brought as a collection lawsuit.”).
180
    11. U.S.C. § 303(i) (. . .the court may grant judgment . . .”).
181
    ECF Nos. 23, 2, 3.

                                                  Page 33 of 33
